Reed, J.
— There is no dispute as to the facts. In January, 1877, Windson & Cathcart recovered a judgment in justice’s court against defendant Garner, and in December, 1881, a transcript of said judgment was filed in the office of the clerk of the circuit court, and a memorandum thereof was duly entered by the clerk in the proper record. In 1883, Garner entered into a parol contract with one Long for the purchase o f the property in question, which is a lot in Bedford. He did not pay any part of the purchase money, but he took possession of the lot, and erected a dwelling-house thereon, which he subsequently occupied with his family as a place of residence. He purchased the lumber for said building from plaintiffs, and on the first of January, 1886, he executed his promissory note to them for the amount of the lumber-bill, and gave a mortgage on the premises to secure the same. He has paid the interest on the note given to Long for the price of the lot for two years, but has made no other payments upon it, and Long has not conveyed it to him.
„ 1. Judgement: lien on equity in land. I. The first question argued by counsel is whether Garner acquired any interest in the real estate by his contract with Long, upon which the . -, , _ , ,. judgment could attach as a lien. As stated " ° above, he was m possession under a contract of purchase, but had not received a conveyance. The *313relation between him and Long is that of mortgagor and mortgagee of the property. He is the equitable owner, but Long holds the title as security for the price. A judgment is a lien upon an equitable interest in real estate owned by the defendant, at the time of its rendition, or subsequently acquired. Code, sec. 2882; Harrison v. Kramer, 3 Iowa, 543 ; Cook v. Dillon, 9 Iowa, 407; Denegre v. Haun, 13 Iowa, 240. The transcript of the judgment having been filed before he acquired the interest, it at once, upon the purchase of the property, became a lien upon his interest.
2. _: in justice's court: transcipt: duration of lien. II. The lien of a judgment continues for ten years after its rendition. Code, sec. 2882. This suit was instituted within ten years after the filing ** ® 0f the transcript in the clerk’s office, but more than ten years after the judgment was rendered by the justice. The important. question in the case is whether the time during which the lien continues commences at the date of the rendition of the judgment by the justice, or that of the filing of the transcript in the office of the clerk. If the time is to be computed from the former date, the lien terminated before this suit was instituted. If from the latter, it continues, and is superior to plaintiff’s mortgage. Section 3568 of the Code is as follows : “ The clerk shall forthwith file such transcript and enter a memorandum thereof in his judgment docket, noting the time of filing the same, and from the time of such filing it shall be treated in all respects, as to its effect and mode of enforcement, as a judgment rendered in the circuit court as of that date ; and no execution can thereafter be issued by the justice on the judgment.” Under that provision, we think the judgment has all the force and effect of a judgment rendered by the circuit court as of the date of the filing of the transcript. In McCoy v. Cox, 54 Iowa, 595, it was held that such a judgment might be enforced by execution issued at any time within twenty years from the date of the filing of the transcript, which is the time within which judgments in the circuit or district courts may be so enforced. Code, *314secs. 2529, 3025. But if it should be regarded as a judgment rendered by a justice of the peace, execution could not be issued after ten years from the date of its rendition. Id. sec. 3569. It is said in both the majority and minority opinion, in McCoy v. Cox, that the lien is an effect of the judgment, and clearly that must be true, for it is the result or consequence of the j udgment. We think, therefore, that the district court rightly held that the lien of the judgment had not terminated.
Affirmed.